     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 1 of 37




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF FLORIDA
                        PANAMA CITY DIVISION


RESTORE ROBOTICS LLC and
RESTORE ROBOTICS REPAIR LLC,

                           Plaintiffs,
                                               Civil Case No. 5:19-cv-55-MCR-MJF
      v.

INTUITIVE SURGICAL, INC.,

                           Defendant.

                  DEFENDANT’S DISPOSITIVE MOTION
              TO DISMISS FOR FAILURE TO STATE A CLAIM
      Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant Intuitive

Surgical, Inc. (“Intuitive”) moves to dismiss the First Amended Complaint

(“FAC”) filed by Plaintiffs Restore Robotics LLC and Restore Robotics Repair

LLC (collectively, “Plaintiffs”) for failure to state a claim.

                            MEMORANDUM OF LAW

                          PRELIMINARY STATEMENT

      Plaintiffs apparently recognized the deficiencies in their original complaint,

as rather than address the arguments in Intuitive’s earlier-filed motion to dismiss,

they filed the FAC. But the FAC fares no better than the original complaint.

      Plaintiffs acknowledge that Intuitive developed, patented and obtained FDA

clearance for da Vinci surgical systems, the parts used in those systems and the
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 2 of 37




EndoWrist instruments used to perform surgery with those systems. Plaintiffs

further admit that Intuitive’s patent rights—which Plaintiffs do not challenge—

prevent other entities from manufacturing these products. Plaintiffs also concede

that Intuitive owns and controls the distributor’s toolkit used by its authorized

distributors to service da Vinci systems and the counter installed on EndoWrist

instruments to monitor and limit their usage. These acknowledgments and

concessions doom the FAC.

      This lawsuit is an attempt to exploit Intuitive’s decades of innovation and to

obtain through litigation what Plaintiffs cannot achieve through competition.

According to Plaintiffs, Intuitive has engaged in anticompetitive conduct

consisting of “tying,” entering into “exclusive dealing” agreements and refusing to

deal with Plaintiffs by denying them access to the distributor’s toolkit and the

EndoWrist instrument usage counter. On the basis of these allegations, Plaintiffs

claim that Intuitive violated Section 2 of the Sherman Act, 15 U.S.C. § 2, by

monopolizing, or attempting to monopolize, two purported “aftermarkets” for the

(i) service of da Vinci surgical systems, and (ii) repair and replacement of

EndoWrist instruments. Plaintiffs also claim that Intuitive violated Section 1 of the

Sherman Act, 15 U.S.C. § 1, by entering into the purported tying and exclusive

dealing arrangements. However, the pleaded facts do not—and cannot—support

these claims.


                                          2
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 3 of 37




       Plaintiffs’ claims should be dismissed for three independent reasons. First,

Plaintiffs lack standing to assert any antitrust claim against Intuitive because they

fail to plead antitrust injury. Specifically, Plaintiffs cannot meet their burden to

plead that their inability to compete in the two purported aftermarkets is directly

attributable to antitrust misconduct. Rather, according to the FAC, Plaintiffs’

inability to compete in the service of da Vinci systems is attributable to Intuitive’s

refusal to provide Plaintiffs with its distributor’s toolkit, and Plaintiffs’ inability to

compete in the repair and replacement of EndoWrist instruments is attributable to

Intuitive’s refusal to provide Plaintiffs with access to its instrument usage counter.

Because Intuitive’s refusal to deal with Plaintiffs is lawful, that conduct cannot

give rise to antitrust injury. In addition, Plaintiffs’ theory that Intuitive should sell

EndoWrist instruments without any use limitation fails because Intuitive’s

regulatory clearance for those instruments was contingent on testing data submitted

to the FDA that supported use limitations.

       Second, Plaintiffs fail to adequately plead that their “aftermarkets”

constitute relevant antitrust markets. The FAC alleges single-brand aftermarkets

(i.e., markets consisting of one company’s products) for service of da Vinci

systems and repair and replacement of EndoWrist instruments. However, single-

brand aftermarkets can only be relevant antitrust markets in two instances: (i) if a

plaintiff establishes that the defendant has monopoly power in a primary market


                                            3
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 4 of 37




that enables it to exercise power in the aftermarkets; or (ii) when a defendant has

changed its distribution policies in a manner that “locks in” customers to

purchasing products or services from the defendant. Plaintiffs fail to plausibly

allege either of these circumstances.

      Third, Plaintiffs fail to plausibly allege that Intuitive has engaged in

anticompetitive conduct. Plaintiffs premise their Sherman Act § 2 claims on

allegations that Intuitive has engaged in tying, exclusive dealing and refusals to

deal, and they assert Sherman Act § 1 claims based on the same tying and

exclusive dealing allegations. Plaintiffs’ tying and exclusive dealing allegations

suffer from multiple fatal deficiencies, including that they fail to plausibly allege

the existence of any tying or exclusive dealing arrangement, or that Intuitive has

market power in any relevant antitrust market. Finally, the allegations that

Intuitive has refused to deal with Plaintiffs cannot state a claim because the

antitrust laws do not require a company to assist its competitors.

      For these reasons, the FAC fails to state a claim. Given that Plaintiffs

already amended their complaint once and that any further amendment would be

futile, Intuitive respectfully requests that the Court dismiss the FAC with prejudice.




                                           4
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 5 of 37




                  ALLEGATIONS ASSERTED IN THE FAC

Intuitive and Its Products
      Robotic-Assisted Surgical Systems. Since 1999, Intuitive has manufactured

and sold da Vinci surgical systems. (FAC ¶ 9.) Plaintiffs allege that da Vinci

systems are “used for minimally invasive soft tissue surgery for areas of the body

between the pelvis and the neck—primarily in general surgery, gynecologic

surgery, urologic surgery, cardiothoracic surgery, and head and neck surgery.”

(Id. ¶ 11.) The FAC further alleges that, like laparoscopic surgery, robotic-assisted

surgery requires a surgeon to make several small incisions and to insert small tools,

including a video camera, to perform a given procedure. (Id. ¶¶ 6-7.)

      Parts for da Vinci Systems. The parts for da Vinci systems “are specially

designed and built for the da Vinci robot system.” (Id. ¶ 34.) “Due to [Intuitive’s]

patent protection and development costs,” these parts “are not available through

other commercial sources.” (Id. ¶ 43.)

      EndoWrist Instruments. “Intuitive offers more than eighty different

instruments . . . under the EndoWrist brand.” (Id. ¶ 10.) EndoWrist instruments

“are the only instruments cleared by the FDA and foreign regulatory authorities for

use with the da Vinci robot system.” (Id.) “The [FDA] has a rigorous process for

clearing any surgical robot instruments for sale in the United States.” (Id. ¶ 70.) In




                                          5
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 6 of 37




addition, “Intuitive holds numerous patents blocking development of competing

instruments for use on the da Vinci robot system.” (Id.)

Plaintiffs and Their Business

      In 2018, Plaintiffs “began to offer service contracts for the da Vinci” system.

(Id. ¶ 47.) Plaintiffs allege that they “specialize[] exclusively in the da Vinci

robot” and are “the only known competitor to Intuitive in da Vinci robot service.”

(Id. ¶¶ 47-48.) In 2018, Plaintiffs also “began to offer repair services for

EndoWrist instruments.” (Id. ¶ 69.)

Service of da Vinci Systems

      Plaintiffs allege that “at the time of purchase or lease of a da Vinci robot

system[,] . . . Intuitive forces customers to enter long-term service contracts of five

years or more to get access to the da Vinci robot system.” (Id. ¶¶ 49-50.) “The

first year of service is free under the product warranty, and the remaining four

years are at a stated service price typically in the range of $100,000 to $200,000

per year.” (Id. ¶ 51.)1



1
  Though not a basis for this motion to dismiss, Intuitive notes that Plaintiffs’
allegations regarding its service agreements—as well as many other allegations in
the FAC—are inaccurate. For example, contrary to what is asserted in the FAC,
Intuitive does not force customers purchasing da Vinci systems to pay for multi-
year service contracts. Customers receive one year of service from Intuitive at a
price included in their purchase of the system, and the purchase of any additional
service is optional.


                                           6
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 7 of 37




      “Intuitive provides a distributor[’]s toolkit on an exclusive basis to its

independent third-party distributors for use in their designated territories with all

necessary documentation, software, and passwords to service da Vinci robot

systems.” (Id. ¶ 55.) Plaintiffs allege that “Intuitive denies access to the toolkit on

any terms to any other third party, including potential competitors in robot

service.” (Id.)

      According to the FAC, “[i]t is essential to competition in da Vinci robot

service that independent service operators (‘ISOs’) have access to the toolkit to

provide complete da Vinci robot service.” (Id. ¶ 56.) “For example, ISOs need the

documentation to know the meaning of the error codes appearing on the da Vinci

robot system to perform repairs on the system.” (Id.) “It is often impossible to

identify a system error without knowing the meaning of the error code.” (Id. ¶ 57.)

“In addition, the service software is necessary to test the robot arms during

preventative maintenance[,] . . . necessary to input the Intuitive serial number after

replacing any da Vinci robot part” and “necessary to remove the reminder message

after performing preventative maintenance or repairing the robot system.”

(Id. ¶ 58.) “The service software cannot be practically duplicated by a customer or

ISO.” (Id. ¶ 59.)




                                           7
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 8 of 37




Repair and Replacement of EndoWrist Instruments
      Plaintiffs allege that “Intuitive installs a programmed memory chip inside

each EndoWrist instrument to prevent the instrument from being used for more

than a certain number of procedures.” (Id. ¶ 73.) Plaintiffs also allege that

“Intuitive has exclusive control over the usage counter and denies access to it,” and

Intuitive “designed the memory chip to deny access by third parties (including

customers and ISOs) to reset the usage counter to zero for additional uses.” (Id.)2

      According to the FAC, “[i]t is essential to competition in the EndoWrist

instrument aftermarket that ISOs have the ability to reset the usage counter after

servicing the instrument.” (Id.) Plaintiffs have “been unable so far to develop or

obtain technology to reset the usage count during repair service of EndoWrist

instruments for the da Vinci X and Xi robot systems.” (Id. ¶ 74.) “In addition, the

usage counter cannot be economically duplicated for the remainder of the installed

base of da Vinci robot systems.” (Id. ¶ 75.)

2
   While Intuitive accepts Plaintiffs’ allegations as true for purposes of this motion,
Plaintiffs’ characterization of the memory chip inside limited-life EndoWrist
instruments, and their purported need to “reset” the chip, is misleading. Limited-
life EndoWrist instruments include memory chips to assure that the instruments are
not used beyond their validated number of uses, as indicated on the labeling
required and approved by the FDA. The chip is located inside the instrument
casing; in order to “reset” it, per Plaintiffs’ apparent business model, one must
physically disassemble the instrument. Limited-life EndoWrist instruments are not
designed to be disassembled in this fashion by anyone—including Intuitive.
Rather, the instruments are designed to be discarded after reaching their intended
maximum number of uses.


                                          8
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 9 of 37




                                LEGAL STANDARD
       To survive a Rule 12(b)(6) motion to dismiss, a complaint must contain

factual allegations sufficient to “state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “Threadbare recitals of the

elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). While well-pleaded factual

allegations in a complaint must be accepted as true, a court is “not bound to accept

as true a legal conclusion couched as a factual allegation.” Id. (citation omitted).

Indeed, a complaint based on conclusory allegations should be dismissed because

Rule 8 “does not unlock the doors of discovery for a plaintiff armed with nothing

more than conclusions.” Id. at 678-79.

                                     ARGUMENT
       Plaintiffs bring claims under Sherman Act § 2, alleging that Intuitive has

monopolized, or attempted to monopolize, two putative “aftermarkets” for “da

Vinci robot service” (Counts I, II) and repair and replacement of Endowrist

instruments (Counts V, VI). They also bring claims under Sherman Act § 1,

alleging that Intuitive has engaged in unlawful tying (Counts III, VII) and

exclusive dealing (Counts IV, VIII) in each “aftermarket.”

       To state a claim under Sherman Act § 1 or § 2, a plaintiff must plausibly

allege (i) that the defendant engaged in conduct that harmed competition (i.e.,


                                            9
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 10 of 37




 anticompetitive conduct), (ii) the existence of a well-defined relevant antitrust

 market in which the anticompetitive conduct occurred and (iii) that the plaintiff

 suffered antitrust injury. See, e.g., Jacobs v. Tempur-Pedic Int’l, Inc., 626 F.3d

 1327, 1336 (11th Cir. 2010); Spanish Broad. Sys. of Fla., Inc. v. Clear Channel

 Commc’ns, Inc., 376 F.3d 1065, 1073-77 (11th Cir. 2004).

       Because Plaintiffs fail to satisfy any of these requirements, their claims

 should be dismissed.

I.   PLAINTIFFS FAIL TO ADEQUATELY PLEAD ANTITRUST INJURY
       In order to have standing to bring any antitrust claim, a plaintiff must allege

 “antitrust injury, which is to say injury of the type that the antitrust laws were

 intended to prevent and that flows from that which makes the defendants’ acts

 unlawful.” Fla. Seed Co. v. Monsanto Co., 105 F.3d 1372, 1374 (11th Cir. 1997)

 (quoting Brunswick Corp. v. Pueblo Bowl-O-Mat, Inc., 429 U.S. 477, 489 (1977)).

 “The antitrust injury requirement ensures that a plaintiff can recover only if [its]

 loss stems from a competition-reducing aspect or effect of the defendant’s

 behavior.” Atl. Richfield Co. v. USA Petroleum Co., 495 U.S. 328, 344 (1990); see

 also Brunswick, 429 U.S. at 488 (the antitrust laws “were enacted for ‘the

 protection of competition not competitors’” (citation omitted)).

       Accordingly, courts routinely dismiss antitrust claims for failure to plead

 antitrust injury when a plaintiff does not adequately allege that its purported injury


                                           10
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 11 of 37




is directly attributable to anticompetitive conduct by the defendant. See Spanish

Broad. Sys., 376 F.3d at 1076 (affirming dismissal of Sherman Act claims because

plaintiff failed to allege injury resulted from “practices [that] have harmed

competition”); City of Pittsburgh v. W. Penn Power Co., 147 F.3d 256, 268 (3d

Cir. 1998) (explaining that “antitrust injury must be caused by the antitrust

violation—not a mere causal link, but a direct effect,” while affirming dismissal of

claims seeking damages and injunctive relief for failure to plead antitrust injury);

Axis, S.p.A. v. Micafil, Inc., 870 F.2d 1105, 1107 (6th Cir. 1989) (affirming

dismissal of antitrust claim because “any injury that [plaintiff] may have suffered

did not flow directly from [defendant’s] presumably unlawful act”).

      Here, Plaintiffs have failed to plead antitrust injury in either the purported

aftermarket for service of da Vinci systems or the purported aftermarket for repair

and replacement of EndoWrist instruments. While Plaintiffs allege that they have

been unable to compete in those putative markets, their own allegations establish

that their purported injury is not directly attributable to any anticompetitive

conduct. Rather, it flows from Intuitive’s refusal to deal with Plaintiffs—which is

clearly lawful. These admissions are fatal to Plaintiffs’ claims and require

dismissal of the FAC.




                                          11
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 12 of 37




      A.     Plaintiffs Fail To Allege Antitrust Injury in the
             Purported Aftermarket for Service of da Vinci Systems
      According to their own allegations, Plaintiffs’ inability to compete in the

service of da Vinci systems is directly attributable to Intuitive’s refusal to provide

them with “access to the essential distributor’s toolkit.” (FAC ¶ 49 (emphasis

added).) Plaintiffs concede that in order to compete in the service of da Vinci

systems, “[i]t is essential” for ISOs to “have access to the toolkit.” (Id. ¶ 56

(emphasis added).) The distributor’s toolkit provides “all necessary

documentation, software, and passwords to service da Vinci robot systems.”

(Id. ¶ 55.) “For example, ISOs need the documentation to know the meaning of

the error codes appearing on the da Vinci robot system to perform repairs on the

system” (id. ¶ 56) because “[i]t is often impossible to identify a system error

without knowing the meaning of the error code.” (Id. ¶ 57.) “In addition, the

service software is necessary to test the robot arms during preventative

maintenance[,] . . . necessary to input the Intuitive serial number after replacing

any da Vinci robot part” and “necessary to remove the reminder message after

performing preventative maintenance or repairing the robot system.” (Id. ¶ 58.)

      As a matter of law, Intuitive’s alleged refusal to deal with Plaintiffs cannot

violate the Sherman Act. To the contrary, it is well established that “as a general

matter, the Sherman Act ‘does not restrict the long recognized right of [a] trader or

manufacturer engaged in an entirely private business, freely to exercise his own

                                          12
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 13 of 37




independent discretion as to parties with whom he will deal.’” Verizon Commc’ns

Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 408 (2004) (alteration

in original) (citation omitted). Even an alleged monopolist has sweeping rights to

unilaterally refuse to deal because otherwise it could be compelled to allow its

competitors to exploit the value of its investments—the very outcome that

Plaintiffs seek in this lawsuit. As the Supreme Court has explained:

             Firms may acquire monopoly power by establishing an
      infrastructure that renders them uniquely suited to serve their
      customers. Compelling such firms to share the source of their
      advantage is in some tension with the underlying purpose of antitrust
      law, since it may lessen the incentive for the monopolist, the rival, or
      both to invest in those economically beneficial facilities.

Id. at 407-08.

      Accordingly, an alleged refusal to deal cannot violate the antitrust laws

absent a narrow circumstance not alleged here: when the refusal terminates a prior

course of voluntary dealing. See Covad Commc’ns Co. v. BellSouth Corp., 374

F.3d 1044, 1049 (11th Cir. 2004) (“[T]he unilateral termination of a voluntary

course of dealing [is] a requirement for a valid refusal-to-deal claim.”); In re

Adderall XR Antitrust Litig., 754 F.3d 128, 135 (2d Cir. 2014) (affirming dismissal

of refusal to deal claim because “[defendant] did not terminate any prior course of

dealing”); LiveUniverse, Inc. v. MySpace, Inc., 304 F. App’x 554, 556 (9th Cir.

2008) (affirming dismissal of refusal to deal claim because plaintiff “failed to



                                          13
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 14 of 37




allege either a voluntary arrangement between it and [defendant], or that any such

arrangement was profitable to [defendant]”).

      The decision in In re Elevator Antitrust Litigation, 502 F.3d 47 (2d Cir.

2007), is directly on point. In that case, plaintiffs alleged that elevator

manufacturers monopolized, or attempted to monopolize, the “maintenance

market[s] for [their] own elevators” by “designing the elevators to prevent

servicing by other providers . . . ; refusing to sell competitors the parts, tools,

software or diagrams necessary to service the elevators; and obstructing

competitors’ attempts to purchase elevator parts.” Id. at 52. The Second Circuit

affirmed the dismissal of plaintiffs’ claims, holding that “because plaintiffs do not

allege that defendants terminated any prior course of dealing—the sole exception

to the broad right of a firm to refuse to deal with its competitors—the allegations

are insufficient to state a unilateral-monopolization claim.” Id.

      Here, Plaintiffs do not allege that Intuitive ever provided its distributor’s

toolkit to them. To the contrary, the FAC alleges that “Intuitive denies access to

the toolkit on any terms to . . . potential competitors in robot service.” (FAC ¶ 55.)

As such, Intuitive’s alleged refusal to provide its distributor’s toolkit to Plaintiffs

now is consistent with its prior course of dealing and cannot violate the antitrust




                                           14
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 15 of 37




laws.3 Like the elevator manufacturers’ refusal to provide competitors the

materials necessary to service their elevators, Intuitive’s refusal to provide

Plaintiffs the essential distributor’s toolkit is not anticompetitive and, therefore,

cannot give rise to antitrust injury.

      B.     Plaintiffs Fail To Allege Antitrust Injury in the Purported
             Aftermarket for Repair and Replacement of EndoWrist
             Instruments

      As alleged in the FAC, Plaintiffs’ inability to compete in the repair and

replacement of EndoWrist instruments is directly attributable to Intuitive’s refusal

to provide Plaintiffs with access to the EndoWrist instrument usage counter.

Plaintiffs allege that they seek to repair EndoWrist instruments, but that “Intuitive

installs a programmed memory chip inside each EndoWrist instrument to prevent

the instrument from being used for more than a certain number of procedures” and

that the chip is designed “to deny access by third parties (including customers and

ISOs) [that would enable them] to reset the usage counter to zero for additional

uses.” (FAC ¶ 73.)4 Thus, Plaintiffs allege that “[i]t is essential to competition in

3
   Intuitive’s provision of the toolkit to its own distributors is not a “prior course of
dealing” with Plaintiffs and, therefore, cannot provide a basis for Plaintiffs’ refusal
to deal claim. See LiveUniverse, 304 F. App’x at 557 (refusal to deal claim failed
because while plaintiff alleged “a prior course of dealing between [defendant] and
its users, nothing in the complaint suggests an agreement, or even an implicit
understanding, between [defendant] and [plaintiff]”).
4
  Plaintiffs acknowledge that they cannot replace EndoWrist instruments because
those instruments “are only available from Intuitive” (FAC ¶ 66), “Intuitive holds
                                                                                   (cont'd)

                                           15
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 16 of 37




the EndoWrist instrument aftermarket that ISOs have the ability to reset the usage

counter after servicing the instrument.” (Id. (emphasis added).)

        Plaintiffs fail to plead antitrust injury for two separate reasons. First, as

with Intuitive’s refusal to provide access to its distributor’s toolkit, Intuitive’s

refusal to provide access to its EndoWrist instrument usage counter cannot

constitute anticompetitive conduct. As the Second Circuit held in Elevator

Antitrust Litigation, an alleged monopolist’s “designing [a product] to prevent

servicing by other providers” constitutes a lawful refusal to deal where there is no

allegation that the defendant terminated a prior course of voluntary dealing with

those competitors. See Elevator Antitrust Litig., 502 F.3d at 52. Here, because

Plaintiffs do not allege that Intuitive ever provided them with access to its

EndoWrist instrument usage counter, they fail to plead that Intuitive’s conduct is

anticompetitive.

        Second, the FDA regulatory framework also precludes Plaintiffs from

establishing antitrust injury. The Third Circuit’s decision in City of Pittsburgh is

instructive. In that case, plaintiff sued two electric utilities, alleging that an

unlawful merger between those defendants prevented plaintiff from purchasing

________________________
(cont'd from previous page)
numerous patents blocking development of competing instruments for use on the
da Vinci robot system” (id. ¶ 70), and the FDA “has a rigorous process for clearing
any surgical robot instruments for sale in the United States.” (Id.)


                                            16
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 17 of 37




electric service from one defendant, Allegheny Power. See City of Pittsburgh, 147

F.3d at 261-62. But Allegheny Power’s ability to sell electric service to plaintiff

was contingent on regulatory approval, which Allegheny Power never received.

See id. at 266. While plaintiff alleged that Allegheny Power would have obtained

the requisite regulatory approval absent the challenged merger, the Third Circuit

held that plaintiff “cannot foist [its] version of what might have been on the court

under the rubric of antitrust injury.” Id. at 267. Rather, “[t]he presence of the

regulatory scheme and need for [regulatory] approval . . . cuts the causal chain and

converts what might have been deemed antitrust injury in a free market into only a

speculative exercise.” Id. at 267-68.

      Here, as Plaintiffs acknowledge, Intuitive was required to—and did—obtain

clearance from the FDA to market its EndoWrist instruments. (See FAC ¶¶ 10,

70.) Specifically, Intuitive demonstrated to the FDA that its EndoWrist

“instruments were ‘substantially equivalent’ to predicate devices already on the

market’” (id. ¶ 79), as required to obtain FDA clearance pursuant to Section 510(k)

of the Food Drug & Cosmetic Act, 21 U.S.C. § 360(k).5 As reflected in the FDA’s

510(k) summary of its decision clearing Intuitive to market the IS4000 EndoWrist
5
  Any company intending to market a new medical device must submit and obtain
clearance of a premarket notification containing information that allows the FDA
to determine whether the device is “substantially equivalent” to a legally marketed
device that does not require premarket approval. See 21 U.S.C. § 360(k);
21 C.F.R. § 807.92.


                                          17
      Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 18 of 37




instruments used in the da Vinci Xi system (attached as Exhibit 4 to the FAC), the

FDA granted regulatory clearance based on Intuitive’s representation that these

instruments “are programmed with a maximum number of surgical procedures

based upon life testing.”6 The instruments were “subjected to life testing

representing worst case . . . to confirm the instruments met the projected life of

each re-usable instrument.”7 Nevertheless, Plaintiffs apparently seek to force

Intuitive to sell these EndoWrist instruments without any limitation on the number

of procedures in which they can be used. Just as in City of Pittsburgh, however,

the regulatory framework—and the need to seek FDA clearance to market any new

medical device—cuts the causal chain and prevents Plaintiffs from establishing

antitrust injury based on their theory that Intuitive should be required to sell a

different product (i.e., EndoWrist instruments with no use limitation).8



6
    ECF No. 14-4, FAC Ex. 4 at 4.
7
    Id. at 7.
8
  Plaintiffs assert that the particular usage limitations for certain EndoWrist
instruments are unsupported (and too low). (See FAC ¶¶ 77-84.) These arguments
are irrelevant to their antitrust claims; Plaintiffs do not allege (because they cannot)
that the FDA cleared these EndoWrist instruments for unlimited use.
Plaintiffs also argue that “Intuitive sets much longer usage limits for . . . training
instruments” than for “an instrument sold for clinical use.” (Id. ¶ 80.) But training
instruments are distinguishable from instruments used for clinical purposes
because “[t]raining instruments are not approved for human use.” (ECF No. 14-2,
FAC Ex. 2 at 13 n.1.)


                                          18
       Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 19 of 37




         For these reasons, Plaintiffs’ inability to compete in the repair and

  replacement of EndoWrist instruments is not directly attributable to any

  anticompetitive conduct and cannot constitute antitrust injury.

II.   PLAINTIFFS FAIL TO ADEQUATELY PLEAD THAT THEIR
      “AFTERMARKETS” ARE RELEVANT ANTITRUST MARKETS
      As explained above (see supra pp. 9-10), to state a claim under Sherman

  Act § 1 or § 2, a plaintiff must plausibly allege the existence of a relevant antitrust

  market in which the defendant’s alleged misconduct occurred. Because Plaintiffs

  have failed to adequately plead that their purported aftermarkets are relevant

  antitrust markets, all of their claims fail for this reason alone.

         A.    Law Governing Market Definition and “Aftermarkets”
         A “relevant market has two components,” a geographic market and a

  product market. Duty Free Ams., Inc. v. Estee Lauder Cos., 797 F.3d 1248, 1263

  (11th Cir. 2015). “[T]he plaintiff must define both the geographic market and the

  product market in which the defendant allegedly possesses increasing power.” Id.

  A product market is defined by reference to “[t]he reasonable interchangeability of

  use or the cross-elasticity of demand between a product and its substitutes.” U.S.

  Anchor Mfg., Inc. v. Rule Indus., Inc., 7 F.3d 986, 995 (11th Cir. 1993) (footnote

  omitted).

         Courts have only recognized “aftermarkets” as relevant antitrust markets in

  limited circumstances. “An aftermarket is a type of derivative market, consisting

                                             19
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 20 of 37




of consumable goods or replacement components that must be used for the proper

functioning of some primary good.” Phillip E. Areeda & Herbert Hovenkamp,

Fundamentals of Antitrust Law § 5.12(b) (4th ed. 2018). These products are called

“‘after’ markets because [they] are typically purchased in a later transaction than

the purchase of the underlying primary good.” Id.

      There is a judicial presumption against defining single-brand relevant

aftermarkets (i.e., a market in one company’s products) because manufacturers

typically have high shares in purported aftermarkets for their own products. See

Metzler v. Bear Auto. Serv. Equip. Co., 19 F. Supp. 2d 1345, 1355 (S.D. Fla. 1998)

(“Because it would be inappropriate to punish a firm for its natural monopoly in its

own products, courts [have] embraced a sweeping prohibition against analyzing

alleged anticompetitive activity by focusing on single-branded relevant markets.”

(collecting cases)); see also Harrison Aire, Inc. v. Aerostar Int’l, Inc., 423 F.3d

374, 381 (3d Cir. 2005) (“Many firms supply unique and/or proprietary aftermarket

parts and services for their primary market products. As a result, they ‘can be

expected to have a very high percentage’ share of the relevant aftermarket.”

(citation omitted)).

      “[A] court may conclude that the aftermarket is the relevant market for

antitrust analysis only if the evidence supports an inference of monopoly power in

the aftermarket that competition in the primary market appears unable to check.”


                                          20
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 21 of 37




SMS Sys. Maint. Servs., Inc. v. Dig. Equip. Corp., 188 F.3d 11, 17 (1st Cir. 1999).

There are two ways in which a plaintiff can establish that competition in the

primary market is unable to check purported monopoly power in an aftermarket:

(i) demonstrating that the primary market is not competitive because the defendant

has monopoly power in that market; or (ii) if the primary market is competitive,

establishing that the defendant “locked in” customers to purchasing its aftermarket

products or services through a change in its policies. See id. at 21; Harrison Aire,

423 F.3d at 383; Metzler, 19 F. Supp. 2d at 1357-58.

      The Supreme Court recognized the “lock-in” theory in Eastman Kodak Co.

v. Image Technical Services, Inc., 504 U.S. 451 (1992). Specifically, the Court

held that if a primary market is competitive, an aftermarket can be the relevant

market for antitrust analysis when customers are “locked in” to purchasing

aftermarket goods from the defendant and after that lock-in, the defendant changes

its sales policy. See id. at 457-58, 476. In Kodak, a manufacturer of copiers and

replacement parts and services necessary to repair those copiers, changed its policy

such that it only would sell replacement parts to customers that purchased repair

services from Kodak. See id. at 476. As a result, Kodak customers that purchased

their copiers prior to this change in policy were “locked in” to purchasing Kodak’s

repair services, even as Kodak increased its prices for those services. See id. at

457-58, 476. And the competition in the primary market for copiers did not


                                         21
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 22 of 37




provide a check on Kodak’s power in the aftermarket for its services that existed as

a result of the “lock in.” See id. at 470-73.

      B.      Plaintiffs Fail To Adequately Plead That Their
              Purported Aftermarkets Are Relevant Antitrust Markets
      Plaintiffs have not pleaded that their alleged aftermarkets are relevant

antitrust markets because they have not plausibly alleged that Intuitive can wield

power in those alleged aftermarkets without being checked by competition in the

primary market.

      First, they have failed to properly define their purported primary market for

“surgical robots,” a failure that—by itself—prevents them from adequately

pleading that their “aftermarkets” are relevant antitrust markets. Second, and in

any event, Plaintiffs fail to plausibly allege a “lock in.”

                1.     Plaintiffs Fail To Plausibly Allege
                       That the Purported Primary Market for
                       “Surgical Robots” Is a Relevant Antitrust Market

      Plaintiffs assert that Intuitive has monopoly power in a primary market “for

the sale of surgical robots.” (FAC ¶ 16; see also id. ¶ 33.) The Court need not

credit this legal conclusion because Plaintiffs fail to plausibly allege that there is a

relevant market limited to robotic-assisted surgery, as opposed to other surgical

techniques.

      Indeed, the FAC’s allegation that “hospitals may or may not acquire their

own robots” (id. ¶ 39 (emphasis added)) undermines Plaintiffs’ theory that

                                           22
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 23 of 37




hospitals have no alternative to robotic-assisted surgery. While Plaintiffs assert

that “hospitals are expected to offer robotic surgery,” that “[m]any surgeons

strongly prefer robotic surgery” and that “many patients insist on robotic surgery”

(id. ¶¶ 17-18), those allegations are conclusory and should not be afforded any

weight. In fact, the FAC suggests that hospitals may view laparoscopic surgery as

a reasonable substitute for robotic-assisted surgery because “robotic surgery is

significantly more expensive and significantly less profitable than laparoscopic

surgery.” (Id. ¶ 17.) Accordingly, Plaintiffs have not satisfied their burden to

plead facts explaining why other surgical techniques—including laparoscopic

surgery—are not reasonably interchangeable substitutes for robotic-assisted

surgery. See JES Props., Inc. v. USA Equestrian, Inc., 253 F. Supp. 2d 1273, 1282

(M.D. Fla. 2003) (When a “proposed relevant market . . . clearly does not

encompass all interchangeable substitute products even when all factual inferences

are granted in plaintiff’s favor, [the] relevant market is legally insufficient and a

motion to dismiss may be granted.”).

      Plaintiffs’ allegations regarding the purported cross-elasticity of demand

between robotic-assisted and laparoscopic surgery are similarly deficient. “The

cross-elasticity of demand measures the change in the quantity demanded by

consumers of one product relative to the change in price of another.” Jacobs, 626

F.3d at 1337 n.13 (emphases added). “[A] high cross-elasticity of demand


                                           23
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 24 of 37




indicates that the two products in question are reasonably interchangeable

substitutes for each other and hence are part of the same market.” Id. Plaintiffs

allege that “[t]here is a very low cross-elasticity of demand between robotic and

laparoscopic surgery” because “the estimated procedure volume for robotic surgery

increased,” even though the estimated “cost per procedure of equipment,

instruments, and service is $1,866 for robotic surgery versus less than $1,000 for

laparoscopic surgery.” (FAC ¶ 19.) These allegations have no bearing on cross-

elasticity of demand because they do not address any change in prices or demand

for robotic-assisted surgery relative to laparoscopic surgery. See U.S.

Horticultural Supply v. Scotts Co., 367 F. App’x 305, 310-11 (3d Cir. 2010)

(plaintiff failed to demonstrate cross-elasticity because it lacked “specific

information relating to price increases or price stability for substitute products in

relation to a rise in the price of [defendant’s product]”).9

      Notably, other antitrust decisions involving alleged restraints in surgical

markets have not limited the relevant market to a particular surgical technique—as

Plaintiffs seek to do here. See, e.g., Morgenstern v. Wilson, 29 F.3d 1291, 1293-

94, 1296 (8th Cir. 1994) (relevant product market for “adult cardiac surgery”

9
  Far from alleging how a change in the price for robotic-assisted surgery relative
to laparoscopic surgery affected consumer demand for either surgical technique,
Plaintiffs do not even allege that there has been any change in price for robotic-
assisted surgery.


                                           24
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 25 of 37




encompassed different surgical techniques, such as “open-heart surgery,

angioplasty, and other cardiac surgical procedures”); Welchlin v. Tenet Healthcare

Corp., 366 F. Supp. 2d 338, 349 (D.S.C. 2005) (relevant market was “orthopedic

surgery”); Bhan v. NME Hosps., Inc., 669 F. Supp. 998, 1019 (E.D. Cal. 1987)

(relevant market was “surgical procedures”), aff’d, 929 F.2d 1404 (9th Cir. 1991);

Pontius v. Children’s Hosp., 552 F. Supp. 1352, 1366 (W.D. Pa. 1982) (relevant

market was “[pediatric] thoracic and cardiovascular surgery”).

      Because Plaintiffs have failed to plausibly allege a relevant market limited to

robotic-assisted surgery, they cannot establish that Intuitive has monopoly power

in that purported market. They also cannot demonstrate the relationship between

competition in any primary market (which they have failed to define) and

conditions in the purported aftermarkets, and this failure alone precludes Plaintiffs

from adequately pleading that their purported aftermarkets are relevant antitrust

markets. See SMS, 188 F.3d at 17 (“[A] court may conclude that the aftermarket is

the relevant market for antitrust analysis only if the evidence supports an inference

of monopoly power in the aftermarket that competition in the primary market

appears unable to check.” (emphasis added)).

               2.     Plaintiffs Fail To Plausibly Allege a “Lock-in” Theory

      Plaintiffs also fail to plausibly allege that Intuitive “locks in” customers to

purchasing service from Intuitive when they buy or lease a da Vinci system.


                                          25
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 26 of 37




      As explained above, the “lock-in” theory that the Supreme Court accepted in

Kodak was premised on the defendant’s change in policy regarding the sale of

replacement parts and repair services for its product after consumers purchased the

product. Courts have subsequently held that absent such a change, a “lock-in”

theory is not viable. See, e.g., PSI Repair Servs., Inc. v. Honeywell, Inc., 104 F.3d

811, 820 (6th Cir. 1997) (“[A]n antitrust plaintiff cannot succeed on a Kodak-type

theory when the defendant has not changed its policy after locking-in some of its

customers, and the defendant has been otherwise forthcoming about its pricing

structure and service policies.”); Queen City Pizza, Inc. v. Domino’s Pizza, Inc.,

124 F.3d 430, 440 (3d Cir. 1997) (“The Kodak case arose out of concerns about

unilateral changes in Kodak’s parts and repairs policies.”).

      The court in Metzler analyzed and rejected a purported lock-in similar to that

alleged here. In that case, plaintiffs claimed that defendant manufacturers of

automotive diagnostic equipment had monopolized, or attempted to monopolize,

an aftermarket for defendants’ internal parts and repair services by allegedly

refusing to sell those parts unless customers purchased defendants’ repair services.

See Metzler, 19 F. Supp. 2d at 1348. The district court rejected plaintiffs’ attempt

to define this purported relevant aftermarket because they could not satisfy the

exception articulated in Kodak, given “that the defendants’ policies and practices




                                         26
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 27 of 37




with respect to parts and services w[ere] generally known.” Id. at 1352. As the

court explained:

      Without a showing of a change in business policy, or other coercive
      practice which concealed the true cost of parts and repairs, the
      exception to the general rule—that the relevant market is the primary
      equipment market—cannot apply because the purchasers of the
      automotive diagnostic equipment knew about repair costs at the time
      they bought the equipment.

Id. at 1358.

      Similarly here, Plaintiffs do not allege that Intuitive has changed its policies

regarding the sale of replacement parts or repair services for da Vinci systems or

EndoWrist instruments. Nor do Plaintiffs allege that the costs of these replacement

parts or repair services have increased over time or have somehow been concealed

from customers. To the contrary, the FAC alleges that Intuitive requires “a service

contract at the time of purchase,” pursuant to which “[t]he first year of service is

free under the product warranty, and the remaining four years are at a stated

service price typically in the range of $100,000 to $200,000.” (FAC ¶ 51

(emphasis added).) Plaintiffs also acknowledge that the use limitations on

EndoWrist instruments are set forth in Intuitive’s instrument catalogues. (Id. ¶ 81.)

Thus, the FAC suggests that Intuitive’s customers were aware of its policies when

they purchased the da Vinci system, such that Plaintiffs cannot maintain their




                                         27
        Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 28 of 37




   “lock-in” theory.10 Accordingly, Plaintiffs have failed to adequately plead that

   their purported aftermarkets are relevant markets for antitrust analysis, and their

   failure to define such a relevant market—a requirement for each of their claims—

   mandates the dismissal of the FAC.

III.    PLAINTIFFS FAIL TO ADEQUATELY PLEAD THAT
        INTUITIVE HAS ENGAGED IN ANTICOMPETITIVE CONDUCT
          Finally, all of Plaintiffs’ claims fail for the independent reason that they do

   not adequately plead that Intuitive has engaged in anticompetitive conduct—

   whether they label it tying, exclusive dealing or refusing to deal, or assert the

   claims under Sherman Act § 1 or § 2.

          A.    Plaintiffs Fail To Plausibly Allege a Tying Claim
          “A tying arrangement is ‘an agreement by a party to sell one product but

   only on the condition that the buyer also purchases a different (or tied) product.’”

   Amey, Inc. v. Gulf Abstract & Title, Inc., 758 F.2d 1486, 1502 (11th Cir. 1985)

   (citation omitted). Not all tying arrangements violate the Sherman Act. See id. To




   10
      Plaintiffs allege that it is “very difficult [for customers] to project costs on a per
   use or life cycle basis” because “the customer typically cannot forecast demand for
   a surgical robot.” (FAC ¶ 39.) That allegation is “conclusory and not entitled to
   be assumed true.” Iqbal, 556 U.S. at 681. In any event, mere allegations regarding
   “imperfect consumer information” cannot sustain a “lock-in” theory. See PSI
   Repair Servs., 104 F.3d at 820 (“[T]he [Supreme] Court rejected the premise that
   imperfect consumer information resulting from basic market imperfections could
   be used as a basis to infer market power for purposes of the Sherman Act.”).

                                              28
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 29 of 37




prove an illegal tying arrangement under the rule of reason,11 a plaintiff must

establish five elements:

      (1) “a tying and a tied product”; (2) “evidence of actual coercion by
      the seller that in fact forced the buyer to [purchase] the tied product”;
      (3) that the seller ha[s] sufficient market power in the tying product
      market to force the buyer to accept the tied product; (4)
      “anticompetitive effects in the tied market”; and (5) “involvement of a
      ‘not insubstantial’ amount of interstate commerce in the tied product
      market.”

Id. at 1502-03 (first alteration in original) (citation omitted).

      Plaintiffs appear to identify two purported tying arrangements in each

of their putative aftermarkets. In the “aftermarket” for service of da Vinci

systems, Plaintiffs allege that Intuitive (i) “forces customers to purchase da

Vinci robot service from Intuitive to get access to da Vinci robot parts”

(FAC ¶ 54) and (ii) “force[s] customers to purchase da Vinci robot service to

get the da Vinci surgical robot.” (Id. ¶ 97.) In the “aftermarket” for repair

and replacement of EndoWrist instruments, Plaintiffs allege that Intuitive (i)

ties “EndoWrist instrument replacement to acquisition of the da Vinci robot

system,” and (ii) ties “EndoWrist instrument replacement to da Vinci robot

service.” (Id. ¶ 71.)
11
  Because Intuitive’s da Vinci system and EndoWrist instruments are patented
products, Plaintiffs’ tying claims are evaluated under the rule of reason. See Ill.
Tool Works v. Indep. Ink, Inc., 547 U.S. 28, 42 (2006) (“Tying arrangements
involving patented products should be evaluated under [the rule of reason] rather
than under the per se rule.”).


                                           29
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 30 of 37




      Plaintiffs fail to state a tying claim for three reasons. First, Plaintiffs

fail to plausibly allege that Intuitive has coerced customers to purchase any

product. Rather, Plaintiffs’ allegations on this subject are conclusory and

fail to adequately plead coercion. See Iqbal, 556 U.S. at 678 (“mere

conclusory statements[] do not suffice” to state a claim). For example,

Plaintiffs do not allege facts showing that Intuitive has conditioned the sale

of parts—let alone which parts—on customers’ purchasing da Vinci system

service from Intuitive. Similarly, there are insufficient factual allegations

supporting Plaintiffs’ theories that Intuitive forces customers to purchase

service on the da Vinci system from Intuitive, or requires the purchase of

EndoWrist instruments from Intuitive to obtain the da Vinci system or

service on that system. To the contrary, the FAC suggests that customers

can accept third-party service and that doing so merely “voids Intuitive’s one

year-warranty on the . . . da Vinci robot system.” (FAC ¶ 85.)

      Second, Plaintiffs fail to plausibly allege that Intuitive has market

power in any purported tying market. Indeed, Plaintiffs cannot satisfy this

element because they fail to adequately plead that any of the purported tying

markets is a relevant antitrust market. While Plaintiffs assert that Intuitive

has market power in the “aftermarket for da Vinci robot parts” (id. ¶ 42) and

the purported aftermarket for “da Vinci robot service” (id. ¶ 109), as set


                                          30
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 31 of 37




forth above, Plaintiffs cannot establish that any such single-brand

aftermarket is a relevant antitrust market. (See supra pp. 22-28.) And as

explained above (see supra pp. 22-25), Plaintiffs fail to plausibly allege that

the purported primary or tying market for robotic-assisted surgery is a viable

relevant market.

      Third, Plaintiffs fail to plead any anticompetitive effect in the

purported tied markets for the service of da Vinci systems and repair and

replacement of EndoWrist instruments. To meet their burden regarding this

element, Plaintiffs must allege “that the combined price for the tying and

tied products was greater than if they had been sold independently.”

Metzler, 19 F. Supp. 2d at 1361. Plaintiffs have failed to satisfy this burden

because they do not allege what the price of Intuitive’s purported tying

products—da Vinci systems, parts or service—would be absent the alleged

ties. Plaintiffs’ assertions that they offer better rates than Intuitive for da

Vinci service and EndoWrist repair and replacement are insufficient because

“[a] determination of the value of the tied product[] alone would not indicate

whether the plaintiff indeed suffered any net economic harm, since a lower

price might conceivably have been exacted by the [defendant] for the tying

product.” Metzler, 19 F. Supp. 2d at 1361 (third alteration in original)

(quoting Kypta v. McDonald’s Corp., 671 F.2d 1282, 1285 (11th Cir.


                                           31
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 32 of 37




1982)).12 In other words, Plaintiffs must allege what Intuitive would have

charged for the alleged tying products absent the alleged ties because, for

example, Intuitive could have increased the price for a da Vinci system if it

were sold in the absence of a service contract.

      For these reasons, Plaintiffs fail to plausibly allege that Intuitive has

engaged in unlawful tying.

      B.     Plaintiffs Fail To Plausibly Allege An Exclusive Dealing Claim
      “An exclusive dealing arrangement ‘require[s] a purchaser not to deal with

others as a condition of dealing with the seller.’” E.T. Barwick Indus., Inc. v.

Walter E. Heller & Co., 692 F. Supp. 1331, 1342 (N.D. Ga. 1987) (alteration in

original) (citation omitted), aff’d sub nom. Barwick Indus. v. Heller & Co., 891

F.2d 906 (11th Cir. 1989) (table). Exclusive dealing arrangements are permissible

“unless the court believes it probable that performance of the contract will

foreclose competition in a substantial share of the line of commerce affected.”

Tampa Elec. Co. v. Nashville Coal Co., 365 U.S. 320, 327 (1961). “[I]n order to


12
  Plaintiffs assert that they “typically offer[] service at effective rates of less than
50% of the effective rates offered by Intuitive” (FAC ¶ 47), but concede that they
cannot “provide complete da Vinci robot service” without access to the
distributor’s toolkit. (Id. ¶ 56.) Plaintiffs also allege that their EndoWrist
instrument “repair rates . . . are at least 25% on average below replacement rates
offered by Intuitive.” (Id. ¶ 69 (emphases added).) Thus, as alleged, Plaintiffs do
not offer the same range of services as Intuitive, and any comparison of the
respective rates is apples to oranges.


                                           32
     Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 33 of 37




determine whether a substantial share of the competition has been foreclosed, the

relevant product and geographic markets must first be determined.” E.T. Barwick,

692 F. Supp. at 1344.

       Plaintiffs fail to state a claim because they do not adequately plead the

existence of any exclusive arrangement. Plaintiffs allege that “Intuitive forces

customers to enter long-term service contracts of five years or more” (FAC ¶ 50),

but the FAC is devoid of any allegation that these service contracts are exclusive—

i.e., that they preclude customers from accepting service from another provider.

Plaintiffs also allege that “Intuitive has entered agreements with its customers to

provide EndoWrist instrument repair and replacement on an exclusive basis.”

(Id. ¶ 112.) But again, the FAC fails to plead facts to support this conclusory

assertion. If anything, Plaintiffs suggest that customers can accept third-party

service and forgo the benefit of the warranty on the da Vinci system. (See

id. ¶ 85.)

       Moreover, Plaintiffs’ exclusive dealing claims fail because, as explained

above (see supra pp. 22-28), they do not plausibly allege that either the aftermarket

for service of da Vinci systems or for repair and replacement of EndoWrist

instruments constitutes a relevant antitrust market.




                                          33
           Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 34 of 37




             C.    Plaintiffs Fail To Plausibly Allege An Unlawful Refusal To Deal
             Plaintiffs allege that Intuitive has refused to deal with Plaintiffs by “denying

      access to the essential distributor’s toolkit” (FAC ¶ 49) and “denying access to the

      essential EndoWrist instrument usage counter.” (Id. ¶ 71.)

             As explained above (see supra pp. 12-16), Plaintiffs cannot state a claim

      based on these refusals to deal because they do not allege that Intuitive terminated

      a prior course of voluntary dealing pursuant to which it provided Plaintiffs with the

      distributor’s toolkit or the EndoWrist instrument usage counter.13

IV.        PLAINTIFFS’ CLAIMS SHOULD BE DISMISSED WITH PREJUDICE
             “[D]enial of leave to amend is justified by futility when the ‘complaint as

      amended is still subject to dismissal.’” Burger King Corp. v. Weaver, 169 F.3d

      1310, 1320 (11th Cir. 1999) (citation omitted); see also Yahav Enters. LLC v.

      Beach Resorts Suites LLC, No. 1:15-cv-22227-KMM, 2016 WL 111361, at *4

      (S.D. Fla. Jan. 11, 2016) (dismissing with prejudice because plaintiff “already

      amended its complaint once in response to the pleading deficiencies highlighted by

      Defendants in their initial motion to dismiss,” and “many of the same pleading

      deficiencies still exist in the Amended Complaint”).

      13
        Plaintiffs note that Intuitive sent them a letter “demanding that [Plaintiffs]
      ‘immediately cease and desist’” attempts to “reset[] the usage counter after
      completing servicing [of] an EndoWrist instrument.” (FAC ¶ 87; see also id. ¶ 63.)
      The cease-and-desist letter cannot constitute anticompetitive conduct because
      Plaintiffs do not allege the letter was unlawful or excluded them from any market.


                                                34
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 35 of 37




      The FAC is Plaintiff’s second failed attempt to plead antitrust claims based

on conduct that cannot give rise to competitive injury in purported relevant

aftermarkets that are not cognizable. If anything, the revisions to the FAC merely

emphasize that Plaintiffs cannot establish antitrust injury because their alleged

inability to compete is directly attributable to lawful conduct. (See supra pp. 12-

16.) Given Plaintiffs’ inability to cure the deficiencies that Intuitive highlighted in

its initial motion to dismiss, the FAC should be dismissed with prejudice.

                                   CONCLUSION
      For each of the foregoing independent reasons, Intuitive respectfully

requests that the Court dismiss Plaintiffs’ FAC with prejudice.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(B)

      Intuitive certifies that its counsel conferred by telephone with Plaintiffs’

counsel regarding this motion on April 24, 2019. The conference did not resolve

the issues raised in the motion.

      CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(F)

      Intuitive certifies this Memorandum complies with the word count limitation

set forth in Local Rule 7.1(F) because it contains 7,900 words, excluding the parts

exempted by said Local Rule.




                                          35
   Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 36 of 37




Dated: May 28, 2019                 Respectfully submitted,

                                    /s/ David L. McGee
                                    DAVID L. McGEE
                                    Fla. Bar No. 220000
                                    BEGGS & LANE, RLLP
                                    501 Commendencia Street
                                    Pensacola, FL 32502
                                    Telephone: (850) 432-2451
                                    dlm@beggslane.com

                                    ALLEN RUBY (Pro Hac Vice)
                                    ABRAHAM M. ANDRADE III (Pro
                                     Hac Vice)
                                    SKADDEN, ARPS, SLATE,
                                     MEAGHER & FLOM LLP
                                    525 University Avenue
                                    Palo Alto, CA 94301
                                    Tel: (650) 470-4500
                                    allen.ruby@skadden.com
                                    abraham.andrade@skadden.com

                                    KAREN HOFFMAN LENT (Pro Hac
                                     Vice)
                                    MICHAEL H. MENITOVE (Pro Hac
                                     Vice Admission to be applied for)
                                    SKADDEN, ARPS, SLATE,
                                     MEAGHER & FLOM LLP
                                    4 Times Square
                                    New York, NY 10036
                                    Tel: (212) 735-3000
                                    karen.lent@skadden.com
                                    michael.menitove@skadden.com


                                    Counsel for Defendant
                                    Intuitive Surgical, Inc.


                                   36
    Case 5:19-cv-00055-TKW-MJF Document 16 Filed 05/28/19 Page 37 of 37




                            CERTIFICATE OF SERVICE
      I CERTIFY that a copy hereof has been filed via CM/ECF for electronic

distribution to the following counsel of record on May 28, 2019:


      Jeffrey L. Berhold
      JEFFREY L. BERHOLD, P.C.
      1230 Peachtree Street, Suite 1050
      Atlanta, GA 30309
      Telephone: (404) 872-3800
      jeff@berhold.com


                                                   /s/ David L. McGee
                                                   DAVID L. McGEE
                                                   Fla. Bar No. 220000
                                                   BEGGS & LANE, RLLP
                                                   501 Commendencia Street
                                                   Pensacola, FL 32502
                                                   Telephone: (850) 432-2451
                                                   dlm@beggslane.com




                                          37
